*89On Rehearing.
This case comes on now to be heard upon a petition to disallow all costs under sections 973 and 4922, Rev. St. [U. S. Comp. St. 1901, pp. 703, 3396], and to modify the opinion of the court in respect to the scope of the Johnson’s process claim. The suit was upon two patents. The first included three claims, one for a process and two for a mechanism by which the process might be employed. We sustained the process claim* as valid and found infringement. Only one of the mechanical claims was in issue, and that only was passed upon. That we held invalid as not involving invention. The second patent contained four claims for improvements upon the mechanical claims of the first patent, but only two were in issue, and those were held invalid as not involving invention.
It is now insisted that as the complainant did not, before suit, file a disclaimer in the Patent Office of the claims found to be invalid, no costs should be recovered by the appellant patentee in this court. Sections 973 and 4922, Rev. St, read as follows:
“See. 973. When judgment or decree is rendered for the plaintiff or complainant in any suit at law or in equity, for the infringement of a part of a patent, in which it appears that the patentee, in his specification, claimed to be the original and first inventor or discoverer of any material or substantial part of the thing patented, of which he was not the original and first inventor, no costs shall be recovered, unless the proper disclaimer, as provided by the patent laws, has been entered at the patent office before the suit was brought.”
“Sec. 4922. Whenever, through inadvertence, accident, or mistake, and without any willful default or intent to defraud or mislead the public, a patentee has, in his specification, claimed to be the original and first inventor or discoverer of any material or substantial part of the thing patented, of which he was not the original and first inventor or discoverer, every such patentee, his executors, administrators and assigns, whether of the whole or any sectional interest in the patent, may maintain a suit at law or in equity, for the infringement of any part thereof, which was bona fide his own, if it is a material and substantial part of the thing patented and definitely distinguishable from the parts claimed without right notwithstanding the specifications may embrace more than that of which the patentee was the first inventor or discoverer. But in every such case in which a judgment or decree shall be rendered for the plaintiff no costs shall be recovered unless the proper disclaimer has been entered at the patent office before the commencement of the suit. But no patentee shall be entitled to the benefits of this section if he has unreasonably neglected or delayed to enter a disclaimer.”
The effect of these provisions is to save the claims which are valid if they are definitely distinguishable from those parts of the patent claimed without right, whether there has been a disclaimer or not. But, if there has been no disclaimer entered in the Patent Office before suit brought, it is specifically provided that the patentee shall not recover any costs. O’Reilly v. Morse, 15 How. 120, 121, 136, 14 L. Ed. 601; Seymour v. McCormick, 19 How. 97, 107, 15 L. Ed. 557; Gage v. Herring, 107 U. S. 640, 646, 2 Sup. Ct. 819, 27 L. Ed. 601; Metallic Extraction Co. v. Brown, 110 Fed. 665, 49 C. C. A. 147; Fairbank v. Stickney, 123 Fed. 79, 59 C. C. A. 209; and Kahn v. Starrels (C. C. A.) 136 Fed. 597; Ide v. Thorlicht, 115 Fed. 137, 150, 53 C. C. A. 341.
But does the statute apply to this court when the trial court has erroneously denied relief upon those claims of the patent which were in *90fact valid ? The decree of the court below, when all the claims are found invalid, is, as in the case now before us, a judgment dismissing the bill with costs. To set aside such a judgment or decree, and obtain relief upon the claims that had been erroneously held void, a proceeding in error is necessary. If the result of such review, is to convict the trial court of error, and the case is remanded for further proceedings in conformity to the opinion of the Supreme Court, shall.the successful appellant pay his own cost? If the mandate of this court requires the trial court to enter a decree sustaining some parts of the patent and finding infringement, the statute will then have application and the patentee will not be allowed his costs because he had not entered his disclaimer before starting his suit and has put the defendant and the public to the disadvantage incident to his having asserted certain parts of his patent without right. We are not satisfied that either section applies to a decree of this court where the decree of the court below is found erroneous, and that court is directed to enter a decree -sustaining some of the claims of the patent in suit. If that court had rendered the proper decree, the patentee would not have been compelled to come here to obtain that measure of relief to which it is found he was entitled. It would be a harsh rule which would not allow him to recover the costs of his appeal from an erroneous decree so far as relief was denied upon the claim of his patents which were good because success has not attended the whole of his contention.
In equity causes this court directs the imposition of costs according to the circumstances, and apportions them or denies cost altogether by no iron-clad rule. Indeed, such a rule could not be well prepared, and would more often than otherwise lead to injustice. Northern Trust Co. v. Snyder, 77 Fed. 818, 23 C. C. A. 480. The real substantial value of the Johnson patent consisted in its process claim. Over that the conflict raged. The mechanism by which it was to be employed was found not to involve invention, because we found that, “when he disclosed his plan for the treatment of the peculiar material, its simplicity conveyed to any one skilled in the industry all the knowledge necessary to supply it.” Much of the record was made up of evidence endeavoring to show that Johnson was not the discoverer or first inventor of his process. In such circumstances we do not feel that the statute requires this court to deny the appellant his costs in this court. This is the view taken by the Circuit Court of Appeal of the Third and Seventh Circuits. Kahn v. Starrels (C. C. A.) .136 Fed. 597; Ide v. Thorlicht et al., 115 Fed. 137, 150, 53 C. C. A. 341.
We are aware of the fact that in O’Reilly v. Morse, 15 How. 60, 120, 124, 14 L. Ed. 601, the order shows that neither party recovered costs in the Supreme Court. But in the later case of Seymour v. McCormick, 19 How. 96, 106, 107, 15 L. Ed. 557, it appears that there were five claims in McCormick’s patent, but that infringement of only the fourth and fifth was charged. It was, nevertheless, urged below that one of the claims not in issue was invalid, and that there could be no recovery upon the good claims in issue because there had been no disclaimer of the invalid claim. The court below held that all the claims of the patent were valid and that the fourth and fifth had been infring*91ed.. The Supreme Court held that one of the claims, not in issue, was invalid; affirmed the decree of the court below as to the other claims; but directed that it be corrected as to costs, so as to allow neither party costs in court below. But the costs of the Supreme Court were all taxed to the appellant. If the statute had been regarded as applying, neither party would have recovered such costs.
The direction that the costs of this court will be paid by the appellee we adhere to. The court below will, however, disallow costs incurred in court below prior to decree upon mandate of this court. We give no direction touching future costs, if an accounting be had. The court did not hold that Johnson was the first to use attrition as a method of separating cotton lint from the hulls, and no such discovery was necessary to sustain Johnson’s process claim. His discovery consisted in his method of applying attrition through a series of successive operations; “such treatment having regard to the character of the material operated upon, and to the conditions produced by the preceding treatment.” A verbal change has, however, been made in one paragraph, that no possible mistake may occur as to what we found Johnson’s invention to be.